Concurring Opinion by
Mr. Justice Jones:
I fully agree with everything my brother Stern has so well said in the opinion for the court, but I also think that it is extremely. doubtful whether the so-called confessions measure up to the required standards of due process when the evidence as to their history and the circumstances attending their formulation and execution is viewed with complete objectivity. The books will be searched in vain for a more startling example of a synthetically constructed case of. murder against a suspect. As a retrial is being ordered, it is unnecessary now to review the evidence concerning the confessions. It is not inappropriate to note at this time, however, that this is but another instance of a capital conviction where there is not a single word of evidence to connect the accused with the crime except his own alleged confessions which he has since repudiated. In my opinion, the so-called confessions will be ■subjected to searching' judicial scrutiny before any judgment of conviction-is ultimately permitted to rest upon them, . . :